


Exhibit 10.4
Great Plains Energy Incorporated
Kansas City Power & Light Company
KCP&L Greater Missouri Operations Company


Annual Incentive Plan
Amended effective as of January 1, 2012




Objective


The Great Plains Energy Incorporated (“Great Plains Energy” or the “Company”),
Kansas City Power & Light Company (“KCP&L”), and Greater Missouri Operations
Company (“GMO”) Annual Incentive Plan (“Plan”) is designed to motivate and
reward senior management to achieve specific key financial and business goals
and to also reward individual performance.  By providing market-competitive
target awards, the Plan supports the attraction and retention of senior
executive talent critical to achieving Great Plains Energy’s strategic business
objectives.


Eligible participants shall be those officers of Great Plains Energy, KCP&L
and/or GMO (“participants”), as approved by the Compensation and Development
Committee (“Committee”) of the Board of Directors.


Awards


Awards are recommended by the Committee and approved by the independent members
of the Board of Directors, and set as a percentage of the participant’s base
salary.  Percentages will vary based on level of responsibility, market data and
internal comparisons.


Plan Year and Incentive Objectives


The fiscal year (“Plan Year”) of the Plan will be the fiscal year beginning on
January 1 and ending on December 31.  Within the first 90 days of the Plan Year,
the Committee will recommend for approval by the independent members of the
Board of Directors specific annual objectives and performance levels that are
applicable to each participant.  The amount of an individual participant’s award
will be determined based on performance against the specific objectives and
performance levels approved by the independent members of the Board of
Directors.  Objectives and performance levels for each Plan Year will be fixed
for the Plan Year and will be changed only upon the approval of the independent
members of the Board of Directors.  Each participant will be provided a copy of
the applicable objectives and performance levels within the first 90 days of the
year, which will also be attached as an appendix to this document.


Payment of Awards


Earned awards will be payable to each participant after the completion of the
Plan Year, following the determination by the Committee of the achievement level
for each of the relevant objectives and the date payment will be made.  The
awards will be paid, in the sole discretion of the Committee, in cash, Company
stock (in the form of "Bonus Shares" under the Company’s Long-Term Incentive
Plan, as may be amended or restated), or a combination of cash and stock, except
to the extent receipt of payment is properly deferred under the Deferred
Compensation Plan.


An award for a person who becomes a participant during a Plan Year will be
prorated unless otherwise determined by the Committee.  A participant who
retires during a Plan Year will receive a prorated award unless otherwise
determined by the Committee.  Prorated awards will be payable in the event of
death or disability of the participant.  Proration shall be calculated using the
number of months elapsed in the year prior to the event, based on the following
conventions: If the event occurs between the first and fifteenth day of a month,
it shall be deemed to have occurred on the first of the month; and if the event
occurs



--------------------------------------------------------------------------------


 
subsequent to the fifteenth day of a month, it shall be deemed to have occurred
on the first day of the following month.  A participant who terminates
employment with the Company prior to the date awards are paid shall forfeit all
awards unless otherwise determined by the Committee in its sole discretion.


The Company may deduct from the cash portion of the award all applicable
withholding and other taxes applicable to the entire award. No Company common
stock will be paid under an award until the participant (or the participant’s
successor) has paid to the Company the amount that must be withheld under
federal, state and local income and employment tax laws or the participant and
the Company have made satisfactory provision for the payment of such taxes. As
an alternative to making a cash payment to satisfy the applicable withholding
taxes, the participant or the participant’s successor may elect to have the
Company retain that number of shares (valued at their Fair Market Value, as that
term is defined in the Company’s Long-Term Incentive Plan, as may be amended or
restated) that would satisfy the applicable withholding taxes, subject to the
Committee’s continuing authority to require cash payment notwithstanding
participant’s election.


To the extent the participant elects to have shares withheld to cover the
applicable minimum withholding requirements, and has not already done so, the
participant must complete a withholding election on the form provided by the
Corporate Secretary of the Company and return it to the designated person set
forth on the form no later than the date specified thereon (which shall in no
event be more than thirty days from the grant date of the award).  The
participant may elect on such form to deliver additional shares for withholding
above the minimum required withholding rate, but not to exceed the participant’s
individual marginal tax rate.  To the extent no withholding election is made
before the date specified, the participant is required to pay the Company the
amount of federal, state and local income and employment tax withholdings by
cash or check at the time the participant recognizes income with respect to such
shares, or must make other arrangements satisfactory to the Company to satisfy
the tax withholding obligations after which the Company will release or deliver,
as applicable, to the participant the full number of shares.


The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances, to require that each participant
reimburse the Company for all or any portion of any awards if and to the extent
the awards reflected the achievement of financial results that were subsequently
the subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives. The Company may, in its discretion, (i) seek repayment from the
participants; (ii) reduce the amount that would otherwise be payable to the
participants under current or future awards; (iii) withhold future equity grants
or salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions.  The Company may take such actions against any
participant, whether or not such participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate
measurement.  The Company will, however, not seek reimbursement with respect to
any awards paid more than three years prior to such restatement or the discovery
of inaccurate measurements, as applicable.


Administration


The Committee has the full power and authority to interpret the provisions of
the Plan.  The independent members of the Board of Directors have the exclusive
right to terminate, modify, change, or alter the plan at any time.




Adopted by the independent members of
the Board of Directors on February 7, 2012




By:______________________________
Robert H. West, Lead Director



 
 

--------------------------------------------------------------------------------

 

Appendix


2012 Annual Incentive Plan Objectives and Performance Levels - Officers
 
Objectives
Weighting
2010
Actual
2011
Target
2011
Actual1
2012
Threshold
50%
2012
Target
100%
2012
Stretch
150%
2012
Superior
200%
40% of Payout
Financial Objectives
1a.  Non-fuel O&M (including Wolf Creek)
0%
$607.8M
$627.4M
$660.9M
Not used for 2012
1b. Base Capital Expense
0%
$273.1M
$289.8M
$267.7M
Not used for 2012
1c. Earning Per Share
20%
$1.53
$1.47
$1.25
$1.20
$1.30
$1.40
$1.45
1d. Cash Flow from Operations less Capital Expenditures ($ millions)
20%
Not used prior to 2012
($44)M
$0M
$35M
$71M
 
Key Business Objectives
40% of Payout
2. SAIDI (system-wide reliability in minutes)
10%
91.62
90.95
82.97
107.0
90.95
86.0
84.0
3a. % Equivalent Availability – coal and nuclear (plant performance)
0%
              85.0%2
83.3%
80.0%
Not used for 2012
3b. % Equivalent Availability (Coal Units, Peak Months Only – June, July, August
)
5%
Not used prior to 2012
87.5%
88.9%
90.3%
92.6%
3c. % Equivalent Availability (Nuclear only)
5%
Not used prior to 2012
83.2%
84.3%
84.9%
85.5%
4. OSHA Incident Rate
10%
2.99
1.99
2.20
2.26
1.88
1.60
1.41
5. JD Power Customer Satisfaction Index – residential customer satisfaction
10%
Bottom Half Tier 1
Top Half Tier 2
Top Half Tier 2
Bottom Half Tier 2
Top Half Tier 2
Bottom Half Tier 1
Top Half Tier 1
 
Individual Performance
20% of Payout
6. Individual Performance
20%
N/A
N/A
N/A
Discretionary
Discretionary
Discretionary
Discretionary
                   






--------------------------------------------------------------------------------

 
1 With the adjustment for flooding, the actual performance results for non-fuel
O&M and earnings per share were $655.4 million and $1.34 per share,
respectively; however, such adjustments had no impact on the payout percentages
for each NEO. The adjusted performance result for equivalent availability – coal
and nuclear was 81.7 percent, resulting in a payout percentage of 7.0 percent
for this operational component. As a result, the adjusted subtotal under the
annual incentive plan was 54.9 percent.
2 Excludes Iatan 2.
 
Note: No incentive payment will be made for the 2012 financial objectives if any
of the Companies lose their investment grade rating.

 
 

--------------------------------------------------------------------------------

 
